[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
At hearing 21 September, 1992, the parties appeared on plaintiff's motion for contempt and the court finds the following:
The parties agree that the arrearage on child support to 21 September, 1992 is $1,440.28 and the court hereby finds said amount as the arrearage in fact.
The defendant claims certain sums as offsets against the amount due. The defendant claims that certain medical expenses eligible for reimbursement through Blue Cross/Blue Shield have not been presented to the carrier by plaintiff. The court takes no action in respect to the approximately $300.00 in medical expenses in that plaintiff will submit those claims to the medical insurance carrier and give the proceeds thereof to the defendant.
The defendant also claims an offset for unpaid automobile taxes on the defendant's 1966 Chevrolet Corvette, the property of the defendant. The vehicle is not currently being operated because the defendant can not operate a motor vehicle. The unpaid taxes are presently in the amount of $770.00.
After hearing the court denies the defendant's claim for offset of the unpaid taxes. (Parenthetically the court notes that the vehicle qualifies for Antique Automobile status under Connecticut General Statutes 14-1(a) and the commensurate assessment reduction).
The court finds the arrearage to be $1,440.28; finds the defendant in contempt and orders the arrearage to be paid at the rate of $35.00 weekly to the plaintiff until paid.
KOCAY, J.